Remarks
Claims 1-14 and 25-30 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 25-30 in the reply filed on 7/16/2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 states “wherein when the ordering information and the previous ordering information or determined to be correct”.  It is unclear what is meant thereby.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (U.S. Patent Application Publication 2017/0124353) in view of Schultz (U.S. Patent Application Publication 2019/0180003).
Regarding Claim 1,
Arora discloses a method performed by an application of a secure enclave of a host computing system that is executing the application to determine whether application information of the application and client data provided to the secure enclave by the host computing system are consistent, the method comprising:
Accessing encrypted client data provided by the host computing system, the encrypted client data including ordering information and provided in a message sent by a client device to the application and the message provided to the application by the host computing system (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures; accessing encrypted version numbers, timestamps, or the like, for example);
Decrypting the encrypted client data (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures; decrypting the above, for example);
Accessing encrypted application information provided by the host computing system, the encrypted application information including previous ordering information that is previously provided to the host computing system by the application (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures; accessing encrypted version numbers, timestamps, or the like, for example);
Decrypting the encrypted application information (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures; decrypting the above, for example);
Determining whether the ordering information and the previous ordering information indicates an ordering that is correct (Exemplary Citations: for example, Abstract, Paragraphs 18-22, 32-36, 41-48, and associated figures; comparing version numbers, validating timestamps, or the like, as examples); and
Indicating that the application information and the client data are not consistent based on the determination (Exemplary Citations: for example, Abstract, Paragraphs 18-22, 32-36, 41-48, and associated figures; error, failure, etc., as examples);
But does not appear to explicitly disclose that the client data includes a related data identifier and that the previous ordering information is associated with the related data identifier.  
Schultz, however, discloses that the client data includes a related data identifier and that the previous ordering information is associated with the related data identifier (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file trust determination techniques of Schultz into the rollback prevention system of Arora in order to allow the system to store a variety of information regarding each file, thereby providing for a better view of all data and files, to provide additional mechanisms by which to determine trust in files, and/or to increase security in the system.  
Regarding Claim 25,
Claim 25 is a system claim that is broader than method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Arora as modified by Schultz discloses the method of claim 1, in addition, Arora discloses that when the ordering information and the previous ordering information or determined to be correct, updating the application information to have new previous ordering information associated with the related data identifier (Schultz: Exemplary Citations: for example, Paragraphs 158-170 and associated figures), the new previous ordering information being based on the ordering information (Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; updating version numbers, for example).  
Regarding Claim 26,
Claim 26 is a system claim that is broader than method claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Arora as modified by Schultz discloses the method of claim 2, in addition, Arora as modified by Schultz discloses that the new previous ordering information is stored in a previous ordering information data structure that includes previous ordering information for each of multiple related data identifiers (Arora: Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; Schultz: Exemplary Citations: for example, Paragraphs 158-170 and associated figures; updated version numbers, timestamps, etc., now stored in their appropriate locations, with the above described identifiers, for example).  
Regarding Claim 27,
Claim 27 is a system claim that is broader than method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Arora as modified by Schultz discloses the method of claim 2, in addition, Arora discloses directing the storing of the client data in encrypted form in persistent storage (Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; encrypting the updates, for example).  
Regarding Claim 5,
Arora as modified by Schultz discloses the method of claim 1, in addition, Arora discloses that when the ordering information and the previous ordering information are determined to be not correct, indicating that the client data and the application information are inconsistent (Exemplary Citations: for example, Abstract, Paragraphs 18-22, 32-36, 41-48, and associated figures; error, failure, etc., as examples).  
Regarding Claim 6,
Arora as modified by Schultz discloses the method of claim 1, in addition, Schultz discloses that the related data identifier is based on a sender of the message (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples).  
Regarding Claim 28,
Claim 28 is a system claim that is broader than method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Arora as modified by Schultz discloses the method of claim 1, in addition, Schultz discloses that the related data identifier is based on a topic associated with the client data (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples).  
Regarding Claim 29,
Claim 29 is a system claim that is broader than method claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Arora as modified by Schultz discloses the method of claim 1, in addition, Arora discloses that the client data includes current ordering information and previous ordering information and the determining is based on the current ordering information of the client data and the previous ordering information of the application information (Exemplary Citations: for example, Abstract, Paragraphs 17-22, 25-27, 32-39, 41-48, 51-56, and associated figures).  
Regarding Claim 9,
Arora as modified by Schultz discloses the method of claim 1, in addition, Arora discloses that the client data includes current ordering information and the determining is based on the current ordering information and the previous ordering information (Exemplary Citations: for example, Abstract, Paragraphs 17-22, 25-27, 32-39, 41-48, 51-56, and associated figures).  
Regarding Claim 10,
Arora discloses a method performed by an application of a secure enclave executing on a computing system for detecting whether stored information stored in storage is inconsistent with a message, the method comprising:
Accessing a message that is received by the secure enclave, the message being sent from a client device of a client of the application to the secure enclave, the message including current ordering information, previous ordering information, the message being received in an encrypted form and decrypted by the application (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures);
Accessing a previous ordering information data structure that includes, for each of multiple pieces of data, previous ordering information, the previous ordering information being stored in an encrypted form, the previous ordering information being received in an encrypted form and decrypted by the application (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 20, 25-27, 32-39, 42, 45, 46, 51-56, and associated figures); and
Indicating whether the accessed previous ordering information and the stored information are consistent with the stored information based on the previous ordering information of the message and the previous ordering information data structure associated with the related piece of data (Exemplary Citations: for example, Abstract, Paragraphs 18-22, 32-36, 41-48, and associated figures);
But does not appear to explicitly disclose that the message includes a related message identifier, that the pieces of data are related message identifiers, that the previous ordering information is associated with the related message identifier.  
Schultz, however, discloses that the message includes a related message identifier (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples);
That the pieces of data are related message identifiers (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples);
That the previous ordering information is associated with the related message identifier(s) (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples); and
All consistency determinations regarding a given file are based on ordering information and the related message identifier (Exemplary Citations: for example, Paragraphs 158-170 and associated figures; file metadata including version, name, unique identifier, location, user identity, provider, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file trust determination techniques of Schultz into the rollback prevention system of Arora in order to allow the system to store a variety of information regarding each file, thereby providing for a better view of all data and files, to provide additional mechanisms by which to determine trust in files, and/or to increase security in the system.  
Regarding Claim 11,
Arora as modified by Schultz discloses the method of claim 10, in addition, Arora as modified by Schultz discloses that when the previous ordering information and the stored information are consistent, storing new previous ordering information in association with the related message identifier of the message (Arora: Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; Schultz: Exemplary Citations: for example, Paragraphs 158-170 and associated figures).  
Regarding Claim 12,
Arora as modified by Schultz discloses the method of claim 11, in addition, Arora as modified by Schultz discloses that the new previous ordering information is stored in a previous ordering information data structure that includes previous ordering information for each of multiple related message identifiers (Arora: Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; Schultz: Exemplary Citations: for example, Paragraphs 158-170 and associated figures).  
Regarding Claim 13,
Arora as modified by Schultz discloses the method of claim 10, in addition, Schultz discloses that the related message identifier is unique to a sender of the message (Exemplary Citations: for example, Paragraphs 158-170 and associated figures).  
Regarding Claim 14,
Arora as modified by Schultz discloses the method of claim 10, in addition, Schultz discloses that the related message identifier is based on a topic associated with the message (Exemplary Citations: for example, Paragraphs 158-170 and associated figures).  
Regarding Claim 30,
Arora as modified by Schultz discloses the system of claim 25, in addition, Arora discloses that the instructions further for controlling the application of the secure enclave to generate re-encrypted application information by encrypting the decrypted application information and providing the re-encrypted application information to the host computing system so that the host computing system can provide the re-encrypted application information to the secure enclave after a restart of the secure enclave (Exemplary Citations: for example, Abstract, Paragraphs 21-27, 32, 36-39, 47-56, and associated figures; encrypting updated data and storing it in local persistent storage as well as network/cloud persistent storage, for example).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432